Citation Nr: 1332320	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus with a heart condition as a result of exposure to herbicides.

In his substantive appeal to the Board, the Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled March 2013 hearing by letter in February 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn. 

The issues have been recharacterized to comport with the evidence of record. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran contends that he developed arteriosclerotic heart disease as a result of diabetes mellitus, VA must send an updated VCAA notice that advises him about what is needed to substantiate his claim for service connection on a secondary basis.  

As, the Veteran identified additional VA and private medical records pertinent to his claims, an attempt must be made to obtain those records .  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA notice that advises him about what is needed to substantiate his claim of service connection for arteriosclerotic heart disease on a secondary basis.

2.  Ask the Veteran is to submit or to authorize VA to obtain on his behalf private medical records pertaining to treatment of his heart condition and diabetes mellitus at the University of Michigan Medical Center.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain all relevant medical records pertaining to treatment of a heart condition and diabetes mellitus at Jackson VAMC (any time period) and Ann Arbor VAMC (records before October 2002 and after October 2007). 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


